ORDER

PER CURIAM.
Defendant appeals his conviction and sentence after a jury-waived trial on one count of harassment in violation of § 560.090.1(1) *520RSMo 1994. He was sentenced to a term of six months in the St. Louis County jail.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).